[a1042advisorsvii001.jpg]
CONFIDENTIAL AND PROPRIETARY This company is the general partner of Apollo
Investment Fund VII, L.P. and its parallel funds and earns the “carried
interest” on Fund VII profits. Apollo Advisors VII, L.P. Third Amended and
Restated Limited Partnership Agreement Dated as of July 1, 2008 and effective as
of August 30, 2007 THE TRANSFER OF THE PARTNERSHIP INTERESTS DESCRIBED IN THIS
AGREEMENT IS RESTRICTED AS DESCRIBED HEREIN.



--------------------------------------------------------------------------------



 
[a1042advisorsvii002.jpg]
i TABLE OF CONTENTS Page ARTICLE 1
DEFINITIONS............................................................................................................1
ARTICLE 2 FORMATION AND
ORGANIZATION....................................................................8
Section 2.1
Formation...........................................................................................................8
Section 2.2 Name
..................................................................................................................8
Section 2.3
Offices................................................................................................................9
Section 2.4 Term of Partnership
...........................................................................................9
Section 2.5 Purpose of the Partnership
.................................................................................9
Section 2.6 Actions by
Partnership.....................................................................................10
Section 2.7 Admission of Limited Partners
........................................................................10
ARTICLE 3
CAPITAL..................................................................................................................10
Section 3.1 Contributions to
Capital...................................................................................10
Section 3.2 Rights of Partners in Capital
............................................................................11
Section 3.3 Capital
Accounts..............................................................................................11
Section 3.4 Allocation of Profit and
Loss...........................................................................12
Section 3.5 Tax
Allocations................................................................................................13
Section 3.6 Reserves; Adjustments for Certain Future Events
...........................................13 Section 3.7 Finality and Binding
Effect of General Partner’s Determinations ..................14 ARTICLE 4
DISTRIBUTIONS
....................................................................................................15
Section 4.1
Distributions.....................................................................................................15
Section 4.2 Withholding of Certain
Amounts.....................................................................16
Section 4.3 Limitation on
Distributions..............................................................................16
ARTICLE 5
MANAGEMENT......................................................................................................16
Section 5.1 Rights and Powers of the General Partner
.......................................................16 Section 5.2 Delegation
of Duties
........................................................................................17
Section 5.3 Transactions with
Affiliates.............................................................................19
Section 5.4 Expenses
..........................................................................................................19
Section 5.5 Rights of Limited Partners
...............................................................................19
Section 5.6 Other Activities of Partners
.............................................................................20
Section 5.7 Duty of Care; Indemnification
.........................................................................20
ARTICLE 6 ADMISSIONS, TRANSFERS AND
WITHDRAWALS.........................................22 Section 6.1 Admission of
Additional Limited Partners; Effect on Points ..........................22
Section 6.2 Admission of Additional General Partner
.......................................................22 Section 6.3 Transfer
of Interests of Limited Partners
.........................................................22 Section 6.4
Withdrawal of Partners
....................................................................................24
Section 6.5 Pledges
.............................................................................................................24



--------------------------------------------------------------------------------



 
[a1042advisorsvii003.jpg]
ii ARTICLE 7 ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF
PARTNERS...................................................................................................25
Section 7.1 Allocation of Points
.........................................................................................25
Section 7.2 Retirement of
Partner.......................................................................................26
Section 7.3 Effect of Retirement on
Points.........................................................................27
Section 7.4 Non- solicitation; Non-
compete......................................................................27
ARTICLE 8 DISSOLUTION AND LIQUIDATION
...................................................................29 Section
8.1 Dissolution and Liquidation of Partnership
.....................................................29 ARTICLE 9 GENERAL
PROVISIONS........................................................................................29
Section 9.1 Amendment of Partnership Agreement
...........................................................29 Section 9.2
Special Power-of-Attorney
..............................................................................30
Section 9.3 Notices
.............................................................................................................32
Section 9.4 Agreement Binding Upon Successors and Assigns
.........................................32 Section 9.5 Merger, Consolidation,
etc...............................................................................33
Section 9.6 Governing Law
................................................................................................33
Section 9.7 Termination of Right of Action
.......................................................................33
Section 9.8 Confidentiality
.................................................................................................34
Section 9.9 Not for Benefit of
Creditors.............................................................................34
Section 9.10
Consents...........................................................................................................35
Section 9.11 Reports
.............................................................................................................35
Section 9.12 Filings
..............................................................................................................35
Section 9.13 Headings, Gender, Etc.
....................................................................................35



--------------------------------------------------------------------------------



 
[a1042advisorsvii004.jpg]
1 APOLLO ADVISORS VII, L.P. A Delaware Limited Partnership THIRD AMENDED AND
RESTATED LIMITED PARTNERSHIP AGREEMENT THIRD AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT of APOLLO ADVISORS VII, L.P. made as of July 1, 2008 and
effective as of August 30, 2007, by and among Apollo Capital Management VII,
LLC, a Delaware limited liability company, as the sole general partner, and the
persons whose names and addresses are set forth in the Schedule of Partners
under the caption “Limited Partners” as the limited partners. W I T N E S S E T
H : WHEREAS, on May 30, 2007, Apollo Capital Management VII, LLC filed with the
Secretary of State of the State of Delaware a Certificate of Limited Partnership
to form Apollo Advisors VII, L.P. as a limited partnership under the Delaware
Revised Uniform Limited Partnership Act, pursuant to an agreement among Apollo
Capital Management VII, LLC, as sole general partner, and Black Family Partners,
L.P., Joshua J. Harris and Marc J. Rowan as initial limited partners (the
“Original Agreement”); WHEREAS, the parties amended and restated the Original
Agreement pursuant to that certain Amended and Restated Agreement of Limited
Partnership dated as of August 20, 2007 (the “First Amended and Restated
Agreement”); WHEREAS, the parties amended and restated the First Amended and
Restated Agreement pursuant to that certain Second Amended and Restated
Agreement of Limited Partnership dated as of January 11, 2008 and effective as
of August 30, 2007 (the “Second Amended and Restated Agreement”) in connection
with the commencement of operations of the Funds (as defined herein); and
WHEREAS, the parties wish to amend and restate the Second Amended and Restated
Agreement in its entirety; NOW, THEREFORE, the parties hereby agree as follows:
ARTICLE 1 DEFINITIONS “Act” means the Delaware Revised Uniform Limited
Partnership Act, as in effect on the date hereof and as amended from time to
time, or any successor law. “Affiliate” means with respect to any Person any
other Person directly or indirectly controlling, controlled by or under common
control with such Person.



--------------------------------------------------------------------------------



 
[a1042advisorsvii005.jpg]
2 “Agreement” means this Third Amended and Restated Limited Partnership
Agreement, as amended or supplemented from time to time. “AIF” means Apollo
Investment Fund VII, L.P., a limited partnership formed under the Act. “Capital
Account” means with respect to each Partner the capital account established and
maintained on behalf of such Partner as described in Section 3.3. “Cause” means
with respect to any Limited Partner, an election by such Limited Partner in
accordance with Section 7.2(a)(ii) or a determination by the General Partner
that any of the following events has occurred with respect to such Limited
Partner: (a) the Limited Partner’s conviction of a felony or plea of no contest
to a felony charge; (b) the Limited Partner’s intentional violation of law in
connection with any transaction involving the purchase, sale, loan or other
disposition of, or the rendering of investment advice with respect to, any
security, futures or forward contract, insurance contract, debt instrument or
currency; (c) dishonesty, bad faith, gross negligence, willful misconduct, fraud
or willful or reckless disregard of duties by a Limited Partner in connection
with the performance of any services on behalf of the Partnership or any
Affiliate; (d) intentional failure by a Limited Partner to comply with any
reasonable directive of the General Partner in connection with the performance
of any services on behalf of the Partnership or any Affiliate; (e) intentional
breach by a Limited Partner of any material provision of this Agreement, any of
the Fund LP Agreements, the Co-Investors (A) LP Agreement or any of the
equivalent agreements of any other Affiliate; (f) intentional violation by a
Limited Partner of any material written policies adopted by the General Partner
governing the conduct of Persons performing services on behalf of the
Partnership or any Affiliate; (g) the taking of or omission to take any action
that has caused or substantially contributed to a material deterioration in the
business or reputation of the Partnership or any of its Affiliates, or that was
otherwise materially disruptive of their business or affairs; provided that the
term Cause shall not include for this purpose (i) any mistake of judgment made
in good faith with respect to any transaction respecting a Portfolio Investment
for the account of any of the Funds or (ii) a communication to other Partners or
other Apollo professionals, in a professional and business-like manner, of any
bona fide disagreement or suggestion concerning a proposed action by the
Partnership or an Affiliate;



--------------------------------------------------------------------------------



 
[a1042advisorsvii006.jpg]
3 (h) the failure by a Limited Partner to devote a significant portion of time
to performing services as an agent of the Partnership without the prior consent
of the General Partner, other than by reason of death or Disability; (i) the
obtaining by a Limited Partner of any material improper personal benefit as a
result of a breach by such Limited Partner of any covenant or agreement
(including, without limitation, a breach by a Limited Partner of the
Partnership’s code of ethics or a material breach by a Limited Partner of other
written policies furnished to the Limited Partner relating to personal
investment transactions or of any covenant, agreement, representation or
warranty contained in any of the Fund LP Agreements); or (j) the declaration by
a Voting Partner of Bankruptcy (as such term is defined in each of the Fund LP
Agreements); provided that if a failure, breach, violation or action or omission
described in any of clauses (d) through (g) is capable of being cured, the
Limited Partner has failed to do so after being given notice and a reasonable
opportunity to cure. “Certificate” means the Certificate of Limited Partnership
of the Partnership and any amendments thereto as filed with the office of the
Secretary of State of the State of Delaware. “Clawback Payment” means any
payment required to be made by the Partnership to any Fund pursuant to Section
10.3 of the Fund LP Agreement of such Fund. “Clawback Share” means, with respect
to any Limited Partner and any Clawback Payment, a portion of such Clawback
Payment equal to (i) the cumulative amount distributed to such Limited Partner
prior to the time of determination of Operating Profit attributable to the Fund
to which the Clawback Payment is required to be made, divided by (ii) the
cumulative amount so distributed to all Partners with respect to such Operating
Profit attributable to such Fund. “Co-Investors (A) LP Agreement” means the
limited partnership agreement of Apollo Co-Investors VII (A), L.P., as amended
from time to time. “Code” means the United States Internal Revenue Code of 1986,
as amended and as hereafter amended, or any successor law. “Commitment Period”
has the meaning ascribed to that term in each of the Fund LP Agreements.
“Confidential Information” means information that has not been made publicly
available by or with the permission of the General Partner and that is obtained
or learned by a Limited Partner as a result of or in connection with his
association with the Partnership or any of its Affiliates concerning the
business, affairs or activities of the Partnership, any of its Affiliates or any
of the Portfolio Investments, including, without limitation, models, codes,
client information (including client identity and contacts, client lists, client
financial or personal information), financial data, know-how, computer software
and related documentation, trade secrets, and other



--------------------------------------------------------------------------------



 
[a1042advisorsvii007.jpg]
4 forms of sensitive or valuable non-public information obtained or learned by
the Limited Partner as a result of such Limited Partner’s participation in the
Partnership. For the avoidance of doubt, Confidential Information does not
include information concerning non-proprietary business or investment practices,
methods or relationships customarily employed or entered into by comparable
business enterprises “Covered Person” has the meaning ascribed to that term in
Section 5.7. “DEUCC” has the meaning ascribed to that term in Section 6.5(c).
“Disability” means, with respect to a Limited Partner, any physical or mental
illness, disability or incapacity that prevents the Limited Partner from
performing substantially all of the duties delegated to him as an agent of the
Partnership pursuant to Section 5.2. “FC Loss” means, for each Fund with respect
to any Fiscal Year, the portion of any Net Loss and any Portfolio Investment
Loss allocable to the Partnership, but only to the extent such allocation is
made by such Fund to the Partnership in proportion to the Partnership’s capital
contribution to such Fund, as determined pursuant to the Fund LP Agreement. “FC
Profit” means, for each Fund with respect to any Fiscal Year, the portion of any
Net Income and any Portfolio Investment Gain allocable to the Partnership, but
only to the extent such allocation is made by such Fund to the Partnership in
proportion to the Partnership’s capital contribution to such Fund, as determined
pursuant to the Fund LP Agreement. “FC Share” means a share of the FC Profit or
FC Loss with respect to each of the Funds. The aggregate number of FC Shares
with respect to each Fund shall be equal to the dollar amount of the
Partnership’s capital commitment to such Fund. “Final Adjudication” has the
meaning ascribed to that term in Section 5.7. “Fiscal Year” means, with respect
to a year, the period commencing on January 1 of such year and ending on
December 31 of such year (or on the date of a final distribution pursuant to
Section 8.1(a)), unless the General Partner shall elect another fiscal year for
the Partnership which is a permissible taxable year under the Code. “Fund” means
each of AIF and each “Parallel Fund” within the meaning of the Fund LP Agreement
of AIF. Such term also includes each alternative investment vehicle created by
AIF and/or any such Parallel Fund, to the extent the context so requires. As of
the date hereof, the Funds are AIF, Apollo Investment Fund (PB) VII, L.P.,
Apollo Overseas Partners (Delaware 892) VII, L.P., Apollo Overseas Partners
(Delaware) VII, L.P., and Apollo Overseas Partners VII, L.P. “Fund General
Partner” means the Partnership in its capacity as a general partner of any of
the Funds pursuant to the Fund LP Agreements. “Fund LP Agreement” means the
limited partnership agreement of any of the Funds and the Voting Affiliated
Feeder Funds, as amended from time to time.



--------------------------------------------------------------------------------



 
[a1042advisorsvii008.jpg]
5 “General Partner” means Apollo Capital Management VII, LLC, a Delaware limited
liability company, in its capacity as general partner of the Partnership or any
successor to the business of the General Partner in its capacity as general
partner of the Partnership. “Giveback Amount” has the meaning ascribed to that
term in Section 7.4(d). “Investment Committee” means the committee constituted
pursuant to the Management Company LP Agreement. “Limited Partner” means any
Person admitted as a limited partner to the Partnership in accordance with this
Agreement, including any Retired Partner and any Voting Partner, until such
Person withdraws entirely as a limited partner of the Partnership, in his
capacity as a limited partner of the Partnership. All references herein to a
Limited Partner shall be construed as referring collectively to such Limited
Partner and to each Related Party of such Limited Partner (and to each Person of
which such Limited Partner is a Related Party) that also is or that previously
was a Limited Partner, except to the extent that the General Partner determines
that the context does not require such interpretation as between such Limited
Partner and his Related Parties. “Management Company” has the meaning ascribed
to that term in each of the Fund LP Agreements. “Management Company LP
Agreement” means the limited partnership agreement of the Management Company, as
amended from time to time. “Maximum Dilution Percentage” has the meaning
ascribed to that term in Section 6.1(a). “Net Income” has the meaning ascribed
to that term in each of the Fund LP Agreements. “Net Loss” has the meaning
ascribed to that term in each of the Fund LP Agreements. “Operating Loss” means,
with respect to any Fiscal Year, any net loss of the Partnership, adjusted to
exclude (i) any FC Profit or FC Loss and (ii) the effect of any reorganization,
restructuring or other capital transaction proceeds derived by the Partnership.
To the extent derived from any Fund, any items of income, gain, loss, deduction
and credit shall be determined in accordance with the same accounting policies,
principles and procedures applicable to the determination by the relevant Fund,
and any items not derived from a Fund shall be determined in accordance with the
accounting policies, principles and procedures used by the Partnership for
federal income tax purposes. “Operating Profit” means, with respect to any
Fiscal Year, any net income of the Partnership, adjusted to exclude (i) any FC
Profit or FC Loss and (ii) the effect of any reorganization, restructuring or
other capital transaction proceeds derived by the Partnership. To the extent
derived from any Fund, any items of income, gain, loss, deduction and credit
shall be determined in accordance with the same accounting policies, principles
and procedures applicable to the determination by the relevant Fund, and any
items not derived from a Fund



--------------------------------------------------------------------------------



 
[a1042advisorsvii009.jpg]
6 shall be determined in accordance with the accounting policies, principles and
procedures used by the Partnership for federal income tax purposes. “Partner”
means the General Partner or any of the Limited Partners, and “Partners” means
the General Partner and all of the Limited Partners. “Partnership” means the
limited partnership continued pursuant to this Agreement. “Permanent Disability”
means a Disability that continues for (a) periods aggregating at least 24 months
during any period of 48 consecutive months or (b) such shorter period as the
General Partner may determine. “Person” means any individual, partnership,
corporation, limited liability company, joint venture, joint stock company,
unincorporated organization or association, trust (including the trustees
thereof, in their capacity as such), government, governmental agency, political
subdivision of any government, or other entity. “Point” means a 1/2,000 share of
Operating Profit or Operating Loss. The aggregate number of Points assigned or
available for assignment to all Partners shall not at any time exceed 2,000.
“Portfolio Investment” has the meaning ascribed to that term in each of the Fund
LP Agreements. “Portfolio Investment Gain” has the meaning ascribed to that term
in each of the Fund LP Agreements. “Portfolio Investment Loss” has the meaning
ascribed to that term in each of the Fund LP Agreements. “Reference Rate” means
the interest rate described in Section 3.1(c) (or the corresponding provision)
of each of the Fund LP Agreements. “Related Party” means, with respect to any
Limited Partner: (a) any spouse, child, parent or other lineal descendant of
such Limited Partner or such Limited Partner’s parent, or any natural Person who
occupies the same principal residence as the Limited Partner; (b) any trust or
estate in which the Limited Partner and any Related Party or Related Parties
(other than such trust or estate) collectively have more than 80 percent of the
beneficial interests (excluding contingent and charitable interests); (c) any
entity of which the Limited Partner and any Related Party or Related Parties
(other than such entity) collectively are beneficial owners of more than 80
percent of the equity interest; and (d) any Person with respect to whom such
Limited Partner is a Related Party.



--------------------------------------------------------------------------------



 
[a1042advisorsvii010.jpg]
7 “Required Voting Partners” means, at any time, at least two-thirds by number
of Limited Partners that are Voting Partners at such time. “Retired Partner”
means any Limited Partner who has become a retired partner in accordance with or
pursuant to Section 7.2. “Schedule of Partners” means a schedule to be
maintained by the General Partner showing the following information with respect
to each Partner: name, address, date of admission and retirement, required
capital contribution, and FC Shares. “Transfer” means any direct or indirect
sale, exchange, transfer, assignment or other disposition by a Partner of any or
all of his interest in the Partnership (whether respecting, for example,
economic rights only or all the rights associated with the interest) to another
Person, whether voluntary or involuntary. “Unvested Points” means, with respect
to any Limited Partner as of the commencement of any Vesting Period, any amount
by which (a) the total Points assigned to such Limited Partner as of such date,
excluding, unless otherwise determined by the General Partner, any Points
assigned to such Limited Partner pursuant to Section 7.3(b), exceed (b) such
Limited Partner’s Vested Points, if any, as of such time. Any reduction of such
Limited Partner’s Points in connection with the admission of a new Partner or
the increase of the Points of any existing Limited Partner pursuant to Section
6.1 shall first reduce such Limited Partner’s Unvested Points to the extent
thereof, and the balance of any such reduction shall be applied to such Limited
Partner’s Vested Points. “Vested Points” means, with respect to any Limited
Partner at any time, the sum of: (a) with respect to the first Vesting Period,
the product of (i) such Limited Partner’s Points as of the commencement of the
first Vesting Period multiplied by (ii) such Limited Partner’s Vesting
Percentage with respect to the first Vesting Period, plus (b) with respect to
each Vesting Period after the first Vesting Period and without duplication (i)
such Limited Partner’s Vested Points, if any, as of the close of the immediately
preceding Vesting Period, plus (ii) the product of (A) such Limited Partner’s
Unvested Points as of the commencement of such Vesting Period multiplied by (B)
such Limited Partner’s Vesting Percentage with respect to such Vesting Period.
“Vesting Date” means, with respect to any Limited Partner,



--------------------------------------------------------------------------------



 
[a1042advisorsvii011.jpg]
8 “Vesting Percentage” means, with respect to any Vesting Period of any Limited
Partner, “Vesting Period” means, with respect to any Limited Partner, an initial
period that commences as of the later of January 1, 2008 or the effective date
of such Limited Partner’s admission to the Partnership and ends on the first
Vesting Date thereafter, and each subsequent period that commences on the next
day following the immediately preceding Vesting Date and ends on the next
succeeding Vesting Date. “Voting Affiliated Feeder Fund” has the meaning
ascribed to such term in each of the Fund LP Agreements. As of the date hereof,
the Voting Affiliated Feeder Funds are Apollo Overseas Partners (I) VII, L.P.
and Apollo Investment Fund (I) VII, L.P. “Voting Partner” means each of the
members of the Investment Committee, so long as he has not become a Retired
Partner. All references herein to a Voting Partner (except in the definition of
Required Voting Partners) shall be construed as referring collectively to such
Voting Partner and to each Related Party of such Voting Partner that also is or
that previously was a Limited Partner (unless such Limited Partner is a Retired
Partner), except to the extent that the General Partner determines that the
context does not require such interpretation as between such Voting Partner and
his Related Parties. ARTICLE 2 FORMATION AND ORGANIZATION Section 2.1 Formation
The Partnership was formed and is hereby continued as a limited partnership
under and pursuant to the Act. The Certificate was filed on May 30, 2007. The
General Partner shall execute, acknowledge and file any amendments to the
Certificate as may be required by the Act and any other instruments, documents
and certificates which, in the opinion of the Partnership’s legal counsel, may
from time to time be required by the laws of the United States of America, the
State of Delaware or any other jurisdiction in which the Partnership shall
determine to do business, or any political subdivision or agency thereof, or
which such legal counsel may deem necessary or appropriate to effectuate,
implement and continue the valid and subsisting existence and business of the
Partnership. Section 2.2 Name The name of the Partnership shall be “Apollo
Advisors VII, L.P.” or such other name as the General Partner hereafter may
adopt upon causing an appropriate amendment to be made to



--------------------------------------------------------------------------------



 
[a1042advisorsvii012.jpg]
9 this Agreement and to the Certificate to be filed in accordance with the Act.
Promptly thereafter, the General Partner shall send notice thereof to each
Limited Partner. Section 2.3 Offices (a) The Partnership shall maintain its
principal office, and may maintain one or more additional offices, at such place
or places as the General Partner may from time to time determine. (b) The
General Partner shall arrange for the Partnership to have and maintain in the
State of Delaware, at the expense of the Partnership, a registered office and
registered agent for service of process on the Partnership as required by the
Act. Section 2.4 Term of Partnership (a) The term of the Partnership shall
continue until the dissolution (without continuation) of all of the Funds or the
earlier of: (i) at any time there are no Limited Partners, unless the business
of the Partnership is continued in accordance with the Act; (ii) any event that
results in the General Partner ceasing to be a general partner of the
Partnership under the Act, provided that the Partnership shall not be dissolved
and required to be wound up in connection with any such event if (A) at the time
of the occurrence of such event there is at least one remaining general partner
of the Partnership who is hereby authorized to and does carry on the business of
the Partnership, or (B) within 90 days after the occurrence of such event, a
majority of the Limited Partners agree in writing or vote to continue the
business of the Partnership and to the appointment, effective as of the date of
such event, if required, of one or more additional general partners of the
Partnership; and (iii) the entry of a decree of judicial dissolution under
Section 17-802 of the Act. (b) The parties agree that irreparable damage would
be done to the goodwill and reputation of the Partners if any Limited Partner
should bring an action to dissolve the Partnership. Care has been taken in this
Agreement to provide for fair and just payment in liquidation of the interests
of all Partners. Accordingly, to the fullest extent permitted by law, each
Limited Partner hereby waives and renounces his right to such a decree of
dissolution or to seek the appointment of a liquidator for the Partnership,
except as provided herein. Section 2.5 Purpose of the Partnership The principal
purpose of the Partnership is to act as the sole general partner or as the
managing general partner (as the case may be) of each of the Funds and certain
Voting Affiliated Feeder Funds pursuant to their respective Fund LP Agreements
and to undertake such related and incidental activities and execute and deliver
such related documents necessary or incidental thereto. The purpose of the
Partnership shall be limited to serving as a general partner of direct



--------------------------------------------------------------------------------



 
[a1042advisorsvii013.jpg]
10 investment funds, including any of their Affiliates, and the provision of
investment management and advisory services. Section 2.6 Actions by Partnership
The Partnership may execute, deliver and perform, and the General Partner may
execute and deliver, all contracts, agreements and other undertakings, and
engage in all activities and transactions as may in the opinion of the General
Partner be necessary or advisable to carry out the objects and purposes of the
Partnership, without the approval or vote of any Limited Partner. Section 2.7
Admission of Limited Partners On the date hereof, the Persons whose names are
set forth in the Schedule of Partners under the caption “Limited Partners” shall
be admitted to the Partnership or shall continue, as the case may be, as limited
partners of the Partnership upon their execution of a counterpart of this
Agreement or such other instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner.
ARTICLE 3 CAPITAL Section 3.1 Contributions to Capital (a) Any required
contribution of a Limited Partner to the capital of the Partnership shall be as
set forth in the Schedule of Partners. Contributions to the capital of the
Partnership shall be made as of the date of admission of such Limited Partner as
a limited partner of the Partnership and as of each such other date as may be
specified by the General Partner. Except as otherwise permitted by the General
Partner, all contributions to the capital of the Partnership by each Limited
Partner shall be payable exclusively in cash. (b) The General Partner shall make
capital contributions from time to time to the extent necessary to ensure that
the Partnership meets its obligations to make contributions of capital to each
of the Funds. (c) No Partner shall be obligated, nor shall any Partner have any
right, to make any contribution to the capital of the Partnership other than as
specified in this Section 3.1. No Limited Partner shall be obligated to restore
any deficit balance in his Capital Account. (d) To the extent, if any, that at
the time of the Final Distribution (as defined in each of the Fund LP
Agreements), it is determined that the Partnership, as a general partner of each
of the Funds, is required to make any Clawback Payment with respect to any of
the Funds, each Limited Partner shall be required to participate in such payment
and contribute to the Partnership for ultimate distribution to the limited
partners of the relevant Fund an amount equal to such Limited Partner’s Clawback
Share of any Clawback Payment, but not in any event in excess of the cumulative
amount theretofore distributed to such Limited Partner with respect to the
Operating Profit attributable to such Fund. For purposes of determining each
Limited Partner’s



--------------------------------------------------------------------------------



 
[a1042advisorsvii014.jpg]
11 required contribution, each Limited Partner’s allocable share of any Escrow
Account (as defined in the Fund LP Agreements), to the extent applied to satisfy
any portion of a Clawback Payment, shall be treated as if it had been
distributed to such Limited Partner and re-contributed by such Limited Partner
pursuant to this Section 3.1(d) at the time of such application. Section 3.2
Rights of Partners in Capital (a) No Partner shall be entitled to interest on
his capital contributions to the Partnership. (b) No Partner shall have the
right to distributions or the return of any contribution to the capital of the
Partnership except (i) for distributions in accordance with Section 4.1 or (ii)
upon dissolution of the Partnership. The entitlement to any such return at such
time shall be limited to the value of the Capital Account of the Partner. The
General Partner shall not be liable for the return of any such amounts. Section
3.3 Capital Accounts (a) The Partnership shall maintain for each Partner a
separate Capital Account. (b) Each Partner’s Capital Account shall have an
initial balance equal to the amount of cash and the net value of any securities
or other property constituting such Partner’s initial contribution to the
capital of the Partnership. (c) Each Partner’s Capital Account shall be
increased by the sum of: (i) the amount of cash and the net value of any
securities or other property constituting additional contributions by such
Partner to the capital of the Partnership permitted pursuant to Section 3.1,
plus (ii) the portion of any FC Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus (iii) the portion of any Operating Profit
allocated to such Partner’s Capital Account pursuant to Section 3.4, plus (iv)
such Partner’s allocable share of any decreases in any reserves recorded by the
Partnership pursuant to Section 3.6 and any receipts determined to be applicable
to a prior period pursuant to Section 3.6(b), to the extent the General Partner
determines that, pursuant to any provision of this Agreement, such item is to be
credited to such Partner’s Capital Account on a basis which is not in accordance
with the current respective Points of all Partners. (d) Each Partner’s Capital
Account shall be reduced by the sum of (without duplication): (i) the portion of
any FC Loss allocated to such Partner’s Capital Account pursuant to Section 3.4,
plus



--------------------------------------------------------------------------------



 
[a1042advisorsvii015.jpg]
12 (ii) the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus (iii) the amount of any cash and the net
value of any property distributed to such Partner pursuant to Section 4.1 or 8.1
including any amount deducted pursuant to Section 4.2 or 5.4 from any such
amount distributed, plus (iv) any withholding taxes or other items payable by
the Partnership and allocated to such Partner pursuant to Section 5.4(b), any
increases in any reserves recorded by the Partnership pursuant to Section 3.6
and any payments determined to be applicable to a prior period pursuant to
Section 3.6(b), to the extent the General Partner determines that, pursuant to
any provision of this Agreement, such item is to be charged to such Partner’s
Capital Account on a basis which is not in accordance with the current
respective Points of all Partners. Section 3.4 Allocation of Profit and Loss (a)
Allocations of Profit. FC Profit and Operating Profit for any Fiscal Year shall
be allocated to the Partners: (i) first, to Partners to which FC Loss and
Operating Loss previously have been allocated pursuant to Section 3.4(b), to the
extent of and in proportion to the amount of such losses; (ii) next, to the
extent that the cumulative amount of distributions pursuant to Article 4 (other
than distributions representing a return of such Partners’ capital
contributions) exceeds the cumulative amount of FC Profit and Operating Profit
previously allocated to such Partners pursuant to Section 3.4(a), in the order
that such distributions occurred; and (iii) thereafter, any remaining such FC
Profit and Operating Profit shall be allocated among the Partners so as to
produce Capital Accounts (computed after taking into account any other FC Profit
and Operating Profit or FC Loss and Operating Loss for the Fiscal Year in which
such event occurred and all distributions pursuant to Article 4 with respect to
such Fiscal Year and after adding back each Partner’s share, if any, of Partner
Nonrecourse Debt Minimum Gain, as defined in Treasury Regulations Sections 1.704
- 2(b)(2) and 1.704 - 2(i), or Partnership Minimum Gain, as defined in Treasury
Regulations Sections 1.704 - 2(b)(2) and 1.704 - 2(d)) for the Partners such
that a distribution of an amount of cash equal to such Capital Account balances
in accordance with such Capital Account balances would be in the amounts,
sequence and priority set forth in Article 4. (b) Allocations of Losses. Subject
to the limitation of Section 3.4(c), FC Loss for any Fiscal Year shall be
allocated among the Partners in proportion to their respective FC Shares as of
the close of such Fiscal Year, and Operating Loss for any Fiscal Year shall be
allocated among the Partners in proportion to their respective Points as of the
close of such Fiscal Year. (c) To the extent that the allocations of FC Loss or
Operating Loss contemplated by Section 3.4(b) would cause the Capital Account of
any Limited Partner to be less than zero, such FC Loss or Operating Loss shall
to that extent instead be allocated to and debited against the



--------------------------------------------------------------------------------



 
[a1042advisorsvii016.jpg]
13 Capital Account of the General Partner (or, at the direction of the General
Partner, to those Limited Partners who are members of the General Partner in
proportion to their limited liability company interests in the General Partner).
Following any such adjustment pursuant to Section 3.4(c) with respect to any
Limited Partner, any FC Profit or Operating Profit for any subsequent Fiscal
Year which would otherwise be credited to the Capital Account of such Limited
Partner pursuant to Section 3.4(a) shall instead be credited to the Capital
Account of the General Partner (or relevant Limited Partners) until the
cumulative amounts so credited to the Capital Account of the General Partner (or
relevant Limited Partners) with respect to such Limited Partner pursuant to
Section 3.4(c) is equal to the cumulative amount debited against the Capital
Account of the General Partner (or relevant Limited Partners) with respect to
such Limited Partner pursuant to Section 3.4(c). (d) Each Limited Partner’s
rights and entitlements as a Limited Partner are limited to the rights to
receive allocations and distributions of FC Profit and Operating Profit
expressly conferred by this Agreement and any side letter or similar agreement
entered into pursuant to Section 9.1(b) and the other rights expressly conferred
by this Agreement and any such side letter or similar agreement or required by
the Act, and a Limited Partner shall not be entitled to any other allocations,
distributions or payments in respect of his interest, or to have or exercise any
other rights, privileges or powers. Section 3.5 Tax Allocations (a) For United
States federal, state and local income tax purposes, Partnership income, gain,
loss, deduction or credit (or any item thereof) for each Fiscal Year shall be
allocated to and among the Partners in order to reflect the allocations of FC
Profit, FC Loss, Operating Profit and Operating Loss pursuant to the provisions
of Section 3.4 for such Fiscal Year, taking into account any variation between
the adjusted tax basis and book value of Partnership property in accordance with
the principles of Section 704(c) of the Code. (b) If any Partner or Partners are
treated for United States federal income tax purposes as realizing ordinary
income because of receiving interests in the Partnership (whether under Section
83 of the Code or under any similar provision of any law, rule or regulation)
and the Partnership is entitled to any offsetting deduction (net of any income
realized by the Partnership as a result of such receipt), the Partnership’s net
deduction shall be allocated to and among the Partners in such manner as to
offset, as nearly as possible, the ordinary income realized by such Partner or
Partners. Section 3.6 Reserves; Adjustments for Certain Future Events (a)
Appropriate reserves may be created, accrued and charged against the Operating
Profit or Operating Loss for contingent liabilities, if any, as of the date any
such contingent liability becomes known to the General Partner or as of each
other date as the General Partner deems appropriate, such reserves to be in the
amounts which the General Partner deems necessary or appropriate. The General
Partner may increase or reduce any such reserve from time to time by such
amounts as the General Partner deems necessary or appropriate. The amount of any
such reserve, or any increase or decrease therein, shall be proportionately
charged or credited, as appropriate, to the Capital Accounts of those parties
who are Partners at the time



--------------------------------------------------------------------------------



 
[a1042advisorsvii017.jpg]
14 when such reserve is created, increased or decreased, as the case may be, in
proportion to their respective Points at such time; provided that, if any
individual reserve item, as adjusted by any increase therein, exceeds the lesser
of $500,000 or one percent of the aggregate value of the Capital Accounts of all
such Partners, the amount of such reserve, increase or decrease shall instead be
charged or credited to those parties who were Partners at the time, as
determined by the General Partner, of the act or omission giving rise to the
contingent liability for which the reserve item was established in proportion to
their respective Points at that time. (b) If at any time an amount is paid or
received by the Partnership and such amount exceeds the lesser of $500,000 or
one percent of the aggregate value of the Capital Accounts of all Partners at
the time of payment or receipt, and such amount was not accrued or reserved for
but would nevertheless, in accordance with the Partnership’s accounting
practices, be treated as applicable to one or more prior periods, then such
amount may be proportionately charged or credited by the General Partner, as
appropriate, to those parties who were Partners during such prior period or
periods. (c) If any amount is required by Section 3.6(a) or (b) to be credited
to a Person who is no longer a Partner, such amount shall be paid to such Person
in cash, with interest from the date on which the General Partner determines
that such credit is required at the Reference Rate in effect on that date. Any
amount required to be charged pursuant to Section 3.6(a) or (b) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of the other Partners
in proportion to their respective Capital Account balances at such time;
provided that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner’s share of
any such deficiency, together with a carrying charge at a rate equal to the
Reference Rate, of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. In no event shall a current or former Partner be obligated to
satisfy any amount required to be charged pursuant to Section 3.6(a) or (b)
other than by means of a debit against such Partner’s Capital Account. Section
3.7 Finality and Binding Effect of General Partner’s Determinations All matters
concerning the determination, valuation and allocation among the Partners with
respect to any profit or loss of the Partnership and any associated items of
income, gain, deduction, loss and credit, pursuant to any provision of this
Article 3, including any accounting procedures applicable thereto, shall be
determined by the General Partner unless specifically and expressly otherwise
provided for by the provisions of this Agreement, and such determinations and
allocations shall be final and binding on all the Partners.



--------------------------------------------------------------------------------



 
[a1042advisorsvii018.jpg]
15 ARTICLE 4 DISTRIBUTIONS Section 4.1 Distributions (a) Any amount of cash or
property received as a distribution from any of the Funds by the Partnership in
its capacity as a partner, to the extent such amount is determined by reference
to the capital commitment of the Partnership in, or the capital contributions of
the Partnership to, any of the Funds, shall be promptly distributed by the
Partnership to the Partners in proportion to their respective FC Shares
determined: (i) in the case of any distributions received from any of the Funds
which are comprised of proceeds from the disposition of a Portfolio Investment
by such Fund, as of the date of such disposition by such Fund; and (ii) in the
case of any other distribution, as of the end of the relevant Fiscal Year in
respect of which such distribution is made by such Fund. (b) The General Partner
shall use reasonable efforts to cause the Partnership to distribute, as promptly
as practicable after receipt by the Partnership, any available revenues
attributable to items included in the determination of Operating Profit, subject
to the provisions of Section 10.3 of the Fund LP Agreements and subject to the
retention of such reserves as the General Partner considers appropriate for
purposes of the prudent and efficient financial operation of the Partnership’s
business including in accordance with Section 3.6 hereof. Any such distributions
shall be made to Partners in proportion to their respective Points, determined:
(i) in the case of any amount of revenue received from any of the Funds that is
attributable to the disposition of a Portfolio Investment by such Fund, as of
the date of such disposition by such Fund; and (ii) in any other case, as of the
date of receipt of such revenue by the Partnership. (c) Subject to Section
5.2(d)(ii), any other distributions or payments in respect of the interests of
Limited Partners shall be made at such time, in such manner and to such Limited
Partners as the General Partner shall determine. (d) The General Partner may
cause the Partnership to pay distributions to the Partners at any time in
addition to those contemplated by Section 4.1(a), (b) or (c), in cash or in
kind; provided that the General Partner shall only make a distribution in kind
either to all Partners ratably or to those Partners who have agreed to accept
such a distribution in kind. Distributions of any such amounts shall be made to
the Partners in proportion to their respective Points, determined immediately
prior to giving effect to such distribution.



--------------------------------------------------------------------------------



 
[a1042advisorsvii019.jpg]
16 Section 4.2 Withholding of Certain Amounts (a) If the Partnership incurs a
withholding tax or other tax obligation with respect to the share of Partnership
income allocable to any Partner, then the General Partner, without limitation of
any other rights of the Partnership, may cause the amount of such obligation to
be debited against the Capital Account of such Partner when the Partnership pays
such obligation, and any amounts then or thereafter distributable to such
Partner shall be reduced by the amount of such taxes. If the amount of such
taxes is greater than any such then distributable amounts, then such Partner and
any successor to such Partner’s interest shall indemnify and hold harmless the
Partnership and the General Partner against, and shall pay to the Partnership as
a contribution to the capital of the Partnership, upon demand of the General
Partner, the amount of such excess. (b) The General Partner may withhold from
any distribution to any Limited Partner pursuant to this Agreement any other
amounts due from such Limited Partner to the Partnership or the General Partner
pursuant to this Agreement to the extent not otherwise paid. Any amounts so
withheld shall be applied by the General Partner to discharge the obligation in
respect of which such amounts were withheld. Section 4.3 Limitation on
Distributions Notwithstanding any provision to the contrary contained in this
Agreement, the Partnership, and the General Partner on behalf of the
Partnership, shall not make a distribution to any Partner on account of his
interest in the Partnership if such distribution would violate the Act or other
applicable law. ARTICLE 5 MANAGEMENT Section 5.1 Rights and Powers of the
General Partner (a) Subject to the terms and conditions of this Agreement, the
General Partner shall have complete and exclusive responsibility (i) for all
management decisions to be made on behalf of the Partnership and (ii) for the
conduct of the business and affairs of the Partnership, including all such
decisions and all such business and affairs to be made or conducted by the
Partnership in its capacity as Fund General Partner of any of the Funds. (b)
Without limiting the generality of the foregoing, the General Partner shall have
full power and authority to execute, deliver and perform such contracts,
agreements and other undertakings, and to engage in all activities and
transactions, as it may deem necessary or advisable for, or as may be incidental
to, the conduct of the business contemplated by this Section 5.1, including,
without in any manner limiting the generality of the foregoing, contracts,
agreements, undertakings and transactions with any Partner or with any other
Person having any business, financial or other relationship with any Partner or
Partners; provided that the General Partner shall not have authority to cause
the Partnership to borrow any funds for its own account on a secured basis
without the consent of the Required Voting Partners. The Partnership, and the



--------------------------------------------------------------------------------



 
[a1042advisorsvii020.jpg]
17 General Partner on behalf of the Partnership, may enter into and perform the
Fund LP Agreements and any documents contemplated thereby or related thereto and
(subject to any vote requirement in Section 5.2(d)(vi)) any amendments thereto,
without any further act, vote or approval of any Person, including any Partner,
notwithstanding any other provision of this Agreement. The General Partner is
hereby authorized to enter into the documents described in the preceding
sentence on behalf of the Partnership, but such authorization shall not be
deemed a restriction on the power of the General Partner to enter into other
documents on behalf of the Partnership. Except as otherwise expressly provided
herein or as required by law, all powers and authority vested in the General
Partner by or pursuant to this Agreement or the Act shall be construed as being
exercisable by the General Partner in its sole and absolute discretion. (c) The
General Partner, or a Limited Partner designated by the General Partner, shall
be the tax matters partner for purposes of Section 6231(a)(7) of the Code. Each
Partner agrees not to treat, on his United States federal income tax return or
in any claim for a refund, any item of income, gain, loss, deduction or credit
in a manner inconsistent with the treatment of such item by the Partnership. The
General Partner shall have the exclusive authority to make any elections
required or permitted to be made by the Partnership under any provisions of the
Code or any other revenue laws. Section 5.2 Delegation of Duties (a) Subject to
Section 5.1 and Section 5.2(d), the General Partner may delegate to any Person
or Persons any of the duties, powers and authority vested in it hereunder on
such terms and conditions as it may consider appropriate. (b) Without limiting
the generality of Section 5.2(a), but subject to the limitations contained in
Section 5.2(d), the General Partner shall have the power and authority to
appoint any Person, including any Person who is a Limited Partner, to provide
services to and act as an employee or agent of the Partnership, with such titles
and duties as may be specified by the General Partner, including the following:
(i) a chief financial officer, to whom the General Partner may delegate its
authority to disburse funds for the account of the Partnership and the Funds for
any proper purpose, to establish deposit accounts with banks or other financial
institutions, to make permitted investments of Partnership assets, and to take
any other permitted actions pertaining to the finances of the Partnership and
the Funds; (ii) a chief accounting officer, to whom the General Partner may
delegate its authority to prepare and maintain financial and accounting books,
records and statements of the Partnership and the Funds; and (iii) one or more
vice presidents, treasurers and controllers, to whom the General Partner may
delegate its authority to execute any of its decisions and to take any other
permitted actions on behalf of the Partnership (including in its capacity as a
Fund General Partner of any of the Funds) subject to the supervision of the
chief executive officer, the chief financial officer or the chief accounting
officer.



--------------------------------------------------------------------------------



 
[a1042advisorsvii021.jpg]
18 Any Person appointed by the General Partner to serve as an officer, employee
or agent of the Partnership shall be subject to removal at any time by the
General Partner; and shall report to and consult with the General Partner at
such times and in such manner as the General Partner may direct. (c) Any Person
who is a Limited Partner and to whom the General Partner delegates any of its
duties pursuant to this Section 5.2 or any other provision of this Agreement
shall be subject to the same standard of care, and shall be entitled to the same
rights of indemnification and exoneration, applicable to the General Partner
under and pursuant to Section 5.7, unless such Person and the General Partner
mutually agree to a different standard of care or right to indemnification and
exoneration to which such Person shall be subject. (d) Except as otherwise
expressly provided herein, action by the General Partner with respect to any of
the following matters shall be taken only in accordance with the directions of
the Required Voting Partners: (i) the waiver of any provision of Section 5.6
hereof concerning other activities of Limited Partners; (ii) the amount and
timing of any discretionary distribution to Partners pursuant to Section 4.1(c),
and any decision to pay any distribution to Partners in kind; (iii) the exercise
of the authority of the Partnership to (A) cause any of the Funds to pay a
distribution in kind and (B) elect to receive any such distribution in kind;
(iv) the exercise of the Partnership’s authority to borrow any funds on a
secured basis for the account of the Partnership; (v) the determination of
whether to conduct a business other than serving as a general partner of the
Funds; (vi) the amendment of this Agreement, and the exercise of the authority
of the Partnership with respect to the approval of any amendment to the Fund LP
Agreements; and (vii) to the fullest extent permitted by law, the voluntary
dissolution of the Partnership, and the exercise of the authority of the
Partnership to cause a voluntary dissolution of any of the Funds. The foregoing
shall not restrict the General Partner from delegating authority to execute or
implement any such determinations made by the General Partner. (e) The General
Partner shall be permitted to designate one or more committees of the
Partnership which committees may include Limited Partners as members. Any such
committees shall have such powers and authority granted by the General Partner.
Any Limited Partner who has agreed to serve on a committee shall not be deemed
to have the power to bind or act for or on behalf of the Partnership in any
manner and in no event shall a member of a committee be considered a general
partner of the Partnership by agreement, estoppel or



--------------------------------------------------------------------------------



 
[a1042advisorsvii022.jpg]
19 otherwise or be deemed to participate in the control of the business of the
Partnership as a result of the performance of his duties hereunder or otherwise.
(f) The General Partner shall cause the Partnership to enter into an
arrangement, as contemplated under the Fund LP Agreement, with the Management
Company which arrangement shall require the Management Company to pay all costs
and expenses of the Partnership. Section 5.3 Transactions with Affiliates To the
fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Limited Partner, the Partnership, any
of the Funds or any Affiliate of any of the foregoing Persons, and (b) obtain
services from any Affiliates, any Limited Partner, the Partnership, any of the
Funds or any Affiliate of the foregoing Persons. Section 5.4 Expenses (a)
Subject to the arrangement contemplated by Section 5.2(f), the Partnership will
pay, or will reimburse the General Partner for, all costs and expenses arising
in connection with the organization and operations of the Partnership. (b) Any
withholding taxes payable by the Partnership, to the extent determined by the
General Partner to have been paid or withheld on behalf of, or by reason of
particular circumstances applicable to, one or more but fewer than all of the
Partners, shall be allocated among and debited against the Capital Accounts of
only those Partners on whose behalf such payments are made or whose particular
circumstances gave rise to such payments in accordance with Section 4.2. Section
5.5 Rights of Limited Partners (a) Limited Partners shall have no right to take
part in the management or control of the Partnership’s business, nor shall they
have any right or authority to act for the Partnership or to vote on matters
other than as set forth in this Agreement or as required by applicable law. (b)
Without limiting the generality of the foregoing, the General Partner shall have
the full and exclusive authority, without the consent of any Limited Partner, to
compromise the obligation of any Limited Partner to make a capital contribution
or to return money or other property paid or distributed to such Limited Partner
in violation of the Act. (c) Nothing in this Agreement shall entitle any Partner
to any compensation for services rendered to or on behalf of the Partnership as
an agent or in any other capacity, except for any amounts payable in accordance
with this Agreement.



--------------------------------------------------------------------------------



 
[a1042advisorsvii023.jpg]
20 Section 5.6 Other Activities of Partners (a) No Limited Partner other than a
Retired Partner shall engage in any occupation, profession, employment or other
business, as an officer, director, partner, manager, member, employee, agent,
consultant or otherwise, without the prior written consent of the General
Partner, unless such activity is carried out on behalf of the Partnership or an
Affiliate. (b) Subject to the Fund LP Agreements (including, without limitation,
Sections 5.1(d) and 6.8 thereof) and to full compliance with the Partnership’s
code of ethics and other written policies relating to personal investment
transactions, membership in the Partnership shall not prohibit a Limited Partner
from purchasing or selling as a passive investor any interest in any asset. (c)
Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder. Section 5.7 Duty of
Care; Indemnification (a) The General Partner (including, without limitation,
for this purpose each former and present director, officer, manager, member,
employee and stockholder of the General Partner) and each Limited Partner
(including any former Limited Partner) in his capacity as such, and to the
extent such Limited Partner participates, directly or indirectly, in the
Partnership’s activities, whether or not a Retired Partner (each, a “Covered
Person” and collectively, the “Covered Persons”), shall not be liable to the
Partnership or to any of the other Partners for any loss, claim, damage or
liability occasioned by any acts or omissions in the performance of his services
hereunder, unless it shall ultimately be determined by final judicial decision
from which there is no further right to appeal (a “Final Adjudication”) that
such loss, claim, damage or liability is due to an act or omission of a Covered
Person (i) made in bad faith or with criminal intent or (ii) that adversely
affected any Fund and that failed to satisfy the duty of care owed pursuant to
the applicable Fund LP Agreement or as otherwise required by law. (b) A Covered
Person shall be indemnified to the fullest extent permitted by law by the
Partnership against any losses, claims, damages, liabilities and expenses
(including attorneys’ fees, judgments, fines, penalties and amounts paid in
settlement) incurred by or imposed upon him by reason of or in connection with
any action taken or omitted by such Covered Person arising out of the Covered
Person’s status as a Partner or his activities on behalf of the Partnership,
including in connection with any action, suit, investigation or proceeding
before any judicial, administrative, regulatory or legislative body or agency to
which it may be made a party or otherwise involved or with which it shall be
threatened by reason of being or having been the General Partner or a Limited
Partner or by reason of serving or having served, at the request of the
Partnership in its capacity as Fund General Partner of the Funds, as a director,
officer, consultant, advisor, manager, member or partner of any enterprise in
which any of the Funds has or had a financial interest, including issuers of
Portfolio Investments; provided that the Partnership may, but shall not be
required to, indemnify a Covered Person with respect to any matter as to which
there has been a Final Adjudication that his acts or his failure to act (i) were
in bad faith or with criminal intent or (ii) were of a nature that makes
indemnification by the Funds unavailable. The right to indemnification granted
by this Section 5.7 shall be in



--------------------------------------------------------------------------------



 
[a1042advisorsvii024.jpg]
21 addition to any rights to which a Covered Person may otherwise be entitled
and shall inure to the benefit of the successors by operation of law or valid
assigns of such Covered Person. The Partnership shall pay the expenses incurred
by a Covered Person in defending a civil or criminal action, suit, investigation
or proceeding in advance of the final disposition of such action, suit,
investigation or proceeding, upon receipt of an undertaking by the Covered
Person to repay such payment if there shall be a Final Adjudication that he is
not entitled to indemnification as provided herein. In any suit brought by the
Covered Person to enforce a right to indemnification hereunder it shall be a
defense that the Covered Person has not met the applicable standard of conduct
set forth in this Section 5.7, and in any suit in the name of the Partnership to
recover expenses advanced pursuant to the terms of an undertaking the
Partnership shall be entitled to recover such expenses upon Final Adjudication
that the Covered Person has not met the applicable standard of conduct set forth
in this Section 5.7. In any such suit brought to enforce a right to
indemnification or to recover an advancement of expenses pursuant to the terms
of an undertaking, the burden of proving that the Covered Person is not entitled
to be indemnified, or to an advancement of expenses, shall be on the Partnership
(or any Limited Partner acting derivatively or otherwise on behalf of the
Partnership or the Limited Partners). The General Partner may not satisfy any
right of indemnity or reimbursement granted in this Section 5.7 or to which it
may be otherwise entitled except out of the assets of the Partnership
(including, without limitation, insurance proceeds and rights pursuant to
indemnification agreements), and no Partner shall be personally liable with
respect to any such claim for indemnity or reimbursement. The General Partner
may enter into appropriate indemnification agreements and/or arrangements
reflective of the provisions of this Article 5 and obtain appropriate insurance
coverage on behalf and at the expense of the Partnership to secure the
Partnership’s indemnification obligations hereunder and may enter into
appropriate indemnification agreements and/or arrangements reflective of the
provisions of this Article 5. Each Covered Person shall be deemed a third party
beneficiary (to the extent not a direct party hereto) to this Agreement and, in
particular, the provisions of this Article 5, and shall be entitled to the
benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements. (c) To the extent that, at law
or in equity, a Covered Person has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or the Partners, the Covered
Person shall not be liable to the Partnership or to any Partner for his good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities of a Covered Person otherwise existing at law or in equity to the
Partnership or the Partners, are agreed by the Partners to replace such other
duties and liabilities of each such Covered Person. (d) Notwithstanding any of
the foregoing provisions of this Section 5.7, the Partnership may but shall not
be required to indemnify (i) a Retired Partner (or any other former Limited
Partner) with respect to any claim for indemnification or advancement of
expenses arising from any conduct occurring more than six months after the date
of such Person’s retirement (or other withdrawal or departure), or (ii) a
Limited Partner with respect to any claim for indemnification or advancement of
expenses as a director, officer or agent of the issuer of any Portfolio
Investment to the extent arising from conduct in such capacity occurring more
than six months after the complete disposition of such Portfolio Investment by
the Fund.



--------------------------------------------------------------------------------



 
[a1042advisorsvii025.jpg]
22 ARTICLE 6 ADMISSIONS, TRANSFERS AND WITHDRAWALS Section 6.1 Admission of
Additional Limited Partners; Effect on Points (a) The General Partner may at any
time admit as an additional Limited Partner any Person who has agreed to be
bound by this Agreement, assign Points and issue FC Shares to such Person and/or
increase the Points of any existing Limited Partner. Each additional Limited
Partner shall execute either a counterpart to this Agreement or a separate
instrument evidencing, to the satisfaction of the General Partner, such Limited
Partner’s intent to become a Limited Partner and shall be admitted as a Limited
Partner upon such execution. In connection with such admission or increase in
Points of any Partner, the Points of the other Voting Partners shall be reduced
in an amount determined by the General Partner which shall not exceed such
Voting Partner’s Maximum Dilution Percentage. For this purpose, a Voting
Partner’s “Maximum Dilution Percentage” means, in connection with any Point
reduction, a percentage determined by dividing (i) the aggregate reduction to be
made at that time in the Points of all Voting Partners who have more Points than
such Voting Partner immediately prior to such reduction by (ii) the aggregate
number of Points held immediately prior to such reduction by all such Voting
Partners who have more Points than such Voting Partner immediately prior to such
reduction. (b) FC Shares shall not be issued to any additional Limited Partner
admitted after the date hereof without the consent of each Voting Partner whose
FC Shares are proposed to be reduced in connection therewith. Section 6.2
Admission of Additional General Partner The General Partner may admit one or
more additional general partners at any time without the consent of any Limited
Partner other than the Required Voting Partners and any other Voting Partner
whose FC Shares or Points, as applicable, are proposed to be reduced in
connection with such admission. No reduction in the Points of any Limited
Partner shall be made as a result of the admission of an additional general
partner or the increase in the Points of any general partner without the consent
of such Limited Partner. Any additional general partner shall be admitted as a
general partner upon its execution of a counterpart signature page to this
Agreement. Section 6.3 Transfer of Interests of Limited Partners (a) Subject to
compliance with the other provisions of this Section 6.3 and provided that such
assignment does not cause a “Change of Control” to occur under the Fund LP
Agreements or cause the Partnership to violate the Fund LP Agreements, a Limited
Partner may assign to any other Partner or to any Related Party of such Partner
all or any portion of such Limited Partner’s rights to share in and receive
allocations and distributions associated with such Limited Partner’s FC Shares.
No other Transfer of any Limited Partner’s interest in the Partnership, whether
voluntary or involuntary, shall be valid or effective, and no transferee shall
become a substituted Limited Partner, unless the prior written consent of the
General Partner has



--------------------------------------------------------------------------------



 
[a1042advisorsvii026.jpg]
23 been obtained, which consent may be given or withheld by the General Partner.
In the event of any Transfer, all of the conditions of the remainder of this
Section 6.3 must also be satisfied. (b) A Limited Partner or his legal
representative shall give the General Partner notice before the proposed
effective date of any voluntary Transfer and within 30 days after any
involuntary Transfer, and shall provide sufficient information to allow legal
counsel acting for the Partnership to make the determination that the proposed
Transfer will not result in any of the following consequences: (i) require
registration of the Partnership or any interest therein under any securities or
commodities laws of any jurisdiction; (ii) result in a termination of the
Partnership under Section 708(b)(1)(B) of the Code or jeopardize the status of
the Partnership as a partnership for United States federal income tax purposes;
or (iii) violate, or cause the Partnership, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.
Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner. (c) In the event any Transfer
permitted by this Section 6.3 shall result in multiple ownership of any Limited
Partner’s interest in the Partnership, the General Partner may require one or
more trustees or nominees to be designated to represent a portion of the
interest transferred or the entire interest transferred for the purpose of
receiving all notices which may be given and all payments which may be made
under this Agreement, and for the purpose of exercising the rights which the
transferees have pursuant to the provisions of this Agreement. (d) A permitted
transferee shall be entitled to the allocations and distributions attributable
to the interest in the Partnership transferred to such transferee and to
Transfer such interest in accordance with the terms of this Agreement; provided
that such transferee shall not be entitled to the other rights of a Limited
Partner as a result of such transfer until he becomes a substituted Limited
Partner. No transferee may become a substituted Limited Partner except with the
prior written consent of the General Partner (which consent may be given or
withheld by the General Partner). Such transferee shall be admitted to the
Partnership as a substituted Limited Partner upon execution of a counterpart of
this Agreement or such other instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner.
Notwithstanding the above, the Partnership and the General Partner shall incur
no liability for allocations and distributions made in good faith to the
transferring Limited Partner until a written instrument of Transfer has been
received and accepted by the Partnership and recorded on its books and the
effective date of the Transfer has passed. (e) Any other provision of this
Agreement to the contrary notwithstanding, to the fullest extent permitted by
law, any successor or transferee of any Limited Partner’s interest in the
Partnership shall be bound by the provisions hereof. Prior to recognizing any
Transfer in accordance with this Section 6.3, the General Partner may require
the transferee to make certain



--------------------------------------------------------------------------------



 
[a1042advisorsvii027.jpg]
24 representations and warranties to the Partnership and Partners and to accept,
adopt and approve in writing all of the terms and provisions of this Agreement.
(f) In the event of a Transfer or in the event of a distribution of assets of
the Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under Section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by Section 734
or 743 of the Code. (g) The Partnership shall maintain books for the purpose of
registering the transfer of partnership interests in the Partnership. No
transfer of a partnership interest shall be effective until the transfer of the
partnership interest is registered upon books maintained for that purpose by or
on behalf of the Partnership. Section 6.4 Withdrawal of Partners A Partner in
the Partnership may not withdraw from the Partnership prior to its dissolution.
For the avoidance of doubt, any Limited Partner who transfers to a Related Party
such Limited Partner’s entire remaining entitlement to allocations and
distributions shall remain a Limited Partner, notwithstanding the admission of
the transferee Related Party as a Limited Partner, for as long as the transferee
Related Party remains a Limited Partner. Section 6.5 Pledges (a) A Limited
Partner shall not pledge or grant a security interest in such Limited Partner’s
interest in the Partnership unless the prior written consent of the General
Partner has been obtained (which consent may be given or withheld by the General
Partner). (b) Notwithstanding the provisions of Section 6.5(a), any Limited
Partner may grant to a bank or other financial institution a security interest
in such part of such Limited Partner’s interest in the Partnership as relates
solely to the FC Shares of such Limited Partner (including the right to receive
distributions pursuant to Section 4.1(a) and allocations of FC Profit and FC
Loss pursuant to Section 3.4) in the ordinary course of obtaining bona fide loan
financing to fund his contributions to the capital of the Partnership. If the
interest of the Limited Partner in the Partnership or any portion thereof in
respect of which a Limited Partner has granted a security interest ceases to be
owned by such Limited Partner in connection with the exercise by the secured
party of remedies resulting from a default by such Limited Partner or upon the
occurrence of such similar events with respect to such Limited Partner’s
interest in the Management Company as set forth in Section 6.5 of the Management
Company LP Agreement, such interest of the Limited Partner in the Partnership or
portion thereof shall thereupon become a non-voting interest and the holder
thereof shall not be entitled to vote on any matter pursuant to this Agreement
and shall no longer be considered a Voting Partner for purposes of this
Agreement. (c) For purposes of the grant, pledge, attachment or perfection of a
security interest in a partnership interest in the Partnership or otherwise,
each such partnership interest shall constitute a “security” within the meaning
of, and governed by, (i) Article 8 of the Uniform



--------------------------------------------------------------------------------



 
[a1042advisorsvii028.jpg]
25 Commercial Code (including Section 8-102(a)(15) thereof) as in effect from
time to time in the State of Delaware (the “DEUCC”), and (ii) Article 8 of the
Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995. (d) Any partnership interest in the Partnership may be
evidenced by a certificate issued by the Partnership in such form as the General
Partner may approve. Every certificate representing an interest in the
Partnership shall bear a legend substantially in the following form: Each
partnership interest constitutes a “security" within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including Section
8-102(a)(15) thereof) as in effect from time to time in the State of Delaware
(the “UCC”), and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995. THE TRANSFER OF THIS CERTIFICATE
AND THE PARTNERSHIP INTERESTS REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN
THE THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF THE PARTNERSHIP,
DATED AS OF JULY 1, 2008 AND EFFECTIVE AS OF AUGUST 30, 2007, AS THE SAME MAY BE
AMENDED OR RESTATED FROM TIME TO TIME. (e) Each certificate representing a
partnership interest in the Partnership shall be executed by manual or facsimile
signature of the General Partner on behalf of the Partnership. (f)
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any provision of this Agreement is inconsistent with any non-waivable
provision of Article 8 of the DEUCC, such provision of Article 8 of the DEUCC
shall control. ARTICLE 7 ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND
RETIREMENT OF PARTNERS Section 7.1 Allocation of Points (a) Except as otherwise
provided herein, the General Partner shall be responsible for the allocation of
Points from time to time to the Limited Partners. At each such time of
allocation, all Points available for allocation shall be so allocated to the
Limited Partners by the General Partner; provided that the allocation of Points
to any Limited Partner who is invited to become a member of Apollo Co-Investors
VII (A), L.P., a Delaware limited partnership (“Co- Investors (A)”), shall not
become effective until the effective date of the acceptance by Co-



--------------------------------------------------------------------------------



 
[a1042advisorsvii029.jpg]
26 Investors (A) of a capital commitment from such Limited Partner (or his
Related Party, as applicable) in a mutually agreed amount. Points allocated to
Limited Partners may not be reduced except as set forth in Section 6.1 and
Section 7.3. (b) The General Partner shall maintain on the books and records of
the Partnership a record of the number of Points allocated to each Partner and
shall give notice to each Limited Partner of the number of such Limited
Partner’s Points upon admission to the Partnership of such Limited Partner and
promptly upon any change in such Limited Partner’s Points pursuant to this
Article 7 or otherwise. Section 7.2 Retirement of Partner (a) A Limited Partner
shall become a Retired Partner upon: (i) delivery to such Limited Partner of a
notice by the General Partner declaring such Limited Partner to be a Retired
Partner; (ii) a date specified in a notice delivered by such Limited Partner to
the General Partner stating that such Limited Partner elects to become a Retired
Partner, which date shall not be less than 60 days after the General Partner’s
receipt of such notice; or (iii) the death of the Limited Partner, whereupon the
estate of the deceased Limited Partner shall be treated as a Retired Partner in
the place of the deceased Limited Partner, or the Permanent Disability of the
Limited Partner. (b) The notice declaring any Limited Partner to be a Retired
Partner shall specify whether such Limited Partner is being declared a Retired
Partner for Cause or a Retired Partner other than for Cause. Retirement by
reason of death or Permanent Disability shall constitute retirement other than
for Cause. A written notice of retirement given by a Limited Partner shall be
deemed to constitute a declaration that such Limited Partner is a Retired
Partner for Cause; provided that such a retirement shall be deemed to constitute
a mandatory retirement other than for Cause (and such Limited Partner shall be
deemed a Retired Partner other than for Cause) if the Limited Partner’s
resignation was tendered as a result of removal from the Investment Committee
other than in a manner permitted by the Management Company LP Agreement and if
the notice of retirement so states. (c) No mandatory retirement of a Voting
Partner for Cause shall become effective until the Voting Partner has been
afforded an opportunity, if such Voting Partner so desires, to make a statement
in person before the General Partner regarding any considerations that, in the
opinion of the Voting Partner, would warrant a reconsideration of the proposed
mandatory retirement. (d) Nothing in this Agreement shall obligate the General
Partner or the Voting Partners to treat Retired Partners alike, and the exercise
of any power or discretion by the General Partner or the Voting Partners in the
case of any one such Retired Partner shall not create any obligation on the part
of the General Partner or the Voting Partners to take any similar action in the
case of any other such Retired Partner, it being understood that any power or



--------------------------------------------------------------------------------



 
[a1042advisorsvii030.jpg]
27 discretion conferred upon the General Partner or the Voting Partners shall be
treated as having been so conferred as to each such Retired Partner separately.
Section 7.3 Effect of Retirement on Points (a) The Points of any Limited Partner
who becomes a Retired Partner for Cause shall be reduced automatically to an
amount equal to such Limited Partner’s Vested Points as of the date such Limited
Partner became a Retired Partner. Any such reduction shall be effective as of
the date such Limited Partner became a Retired Partner or such subsequent date
as may be determined by the General Partner; provided that the General Partner
may agree to a lesser reduction (or to no reduction) of the Points of any such
Limited Partner who becomes a Retired Partner. (b) The General Partner shall
determine the manner of apportioning any Points that become available for
reallocation pursuant to Section 7.3(a) as a result of any Partner becoming a
Retired Partner for Cause. (c) The Points of any Limited Partner who becomes a
Retired Partner other than for Cause shall not be reduced without the consent of
such Retired Partner, except as contemplated by Section 7.4. For the avoidance
of doubt, the General Partner shall have no authority under the provisions of
this Agreement to reduce the Points of any Limited Partner solely by reason of
(i) such Limited Partner becoming a Retired Partner other than for Cause or (ii)
such Limited Partner becoming a Retired Partner (whether for Cause or otherwise)
after the 60th month anniversary of the commencement of the initial Vesting
Period with respect to such Limited Partner. Section 7.4 Non- solicitation; Non-
compete (a) A Person who became a Retired Partner prior to the expiration of the
Commitment Period shall not at any time during the nine-month period commencing
on the date as of which such Person became a Retired Partner (i) hire, employ,
partner with or enter into any business arrangement with any Person who, at any
time during the 270-day period ending at the commencement of such nine-month
period, was associated with the Partnership or any Affiliate as a partner,
member, officer, exclusive consultant or employee, (ii) enter into any agreement
relating to the foregoing, (iii) participate in any negotiations or substantive
discussions with respect to the foregoing, or (iv) cause, influence, assist or
cooperate with any other Person to do any of the foregoing. (b) A Person who
became a Retired Partner for Cause prior to the expiration of the Commitment
Period shall not at any time (i) during the six-month period commencing on the
date as of which such Person became a Retired Partner (A) participate, on behalf
or for the benefit of any business or enterprise that engages or is expected to
engage in making private equity investments, in any activity that is in any way
related to the private equity investment activities of such business or
enterprise or (B) enter into any agreement relating to the foregoing or (ii)
during the 90-day period (or 60-day period in the case of a Partner who
voluntarily resigns in accordance with Section 7.2(a)(ii)) commencing on the
date as of which such Person became a



--------------------------------------------------------------------------------



 
[a1042advisorsvii031.jpg]
28 Retired Partner participate in any negotiations or substantive discussions
with respect to the foregoing. (c) Each Limited Partner acknowledges that (i) he
would not have been admitted to the Partnership in the absence of making the
foregoing covenants, and (ii) the Partnership (and its associated investment
management businesses) could suffer irreparable injury in the event of a breach
of such covenants or of the covenants contained in Section 9.8, for which
monetary damages may not constitute an adequate remedy. Accordingly, each
Limited Partner agrees that the Partnership shall be entitled to seek any form
of equitable relief that may be available to prevent or remedy any breach or
anticipated breach of the covenants contained in this Section 7.4 and in Section
9.8 and further agrees that such Limited Partner will not seek to oppose any
such requested relief on any grounds other than the absence of a breach or
anticipated breach of such covenants. (d) In addition to (and not in lieu of)
any other available remedies that may be available, any Limited Partner who
breaches any of the covenants set forth in this Section 7.4 or in Section 9.8
shall have an obligation to make a cash payment to the Partnership in an amount
equal to such Limited Partner’s Giveback Amount for the period since the
commencement of most recently ended fiscal year preceding the date of delivery
of a written notice of breach, payable in cash within 10 business days after
your receipt of such notice. For this purpose, a Limited Partner’s “Giveback
Amount” is equal to the aggregate amount of all cash payments and cash
distributions received by such Limited Partner at any time during the applicable
period from the Partnership or any Affiliate thereof in consideration for
services performed on behalf of the Partnership or any Affiliate thereof
(including, without limitation, salary, bonus, Operating Profit distributions or
similar distributions attributable to “carried interest” amounts earned from
Funds or other collective investment vehicles and including amounts that would
have been paid in cash but for such Limited Partner’s participation in any
management fee waiver program administered by the Management Company or an
Affiliate.) If a Limited Partner disputes an asserted breach or otherwise fails
to pay such amount when due, the Partnership may elect to resolve such dispute
or remedy such failure either through an action in Delaware Chancery Court or
through binding arbitration in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, and such objecting Limited Partner
shall be bound by such election. In any such proceeding, the court or arbitrator
shall not have the authority to grant any monetary award other than (i) the
Giveback Amount plus (ii) reasonable attorneys fees and expenses incurred by the
Partnership in connection with such proceedings, but shall have the power to
award, and shall be expected to award, specific performance or other appropriate
equitable relief in addition to the monetary award to remedy any breach. If
there is a final and non-appealable finding by the court (in an action initiated
by the Partnership) or the arbitrator that such Limited Partner did not breach
any provision of Section 7.4 or Section 9.8 or if the Partnership abandons
judicial or arbitration proceedings without a final determination or negotiated
settlement, then the Partnership shall pay such Limited Partner’s reasonable
attorneys fees and expenses incurred in defending against the asserted breach in
such proceedings. The conduct and outcome of any arbitration proceedings shall
be subject to the confidentiality provisions of Section 9.8 hereof. (e)
Notwithstanding the foregoing, Section 7.4 will not be construed to prohibit a
Partner from performing services for the benefit of any privately-owned family
entity or office



--------------------------------------------------------------------------------



 
[a1042advisorsvii032.jpg]
29 substantially all of the capital of which is derived from members of the
family of such Partner or the Partner’s spouse and that was actively engaged in
making private equity investments prior to the date of your retirement. ARTICLE
8 DISSOLUTION AND LIQUIDATION Section 8.1 Dissolution and Liquidation of
Partnership (a) Upon dissolution of the Partnership in accordance with the Act,
the General Partner shall liquidate the business and administrative affairs of
the Partnership, except that, if the General Partner is unable to perform this
function, a liquidator may be elected by a majority in interest (determined by
Points) of Limited Partners and upon such election such liquidator shall
liquidate the Partnership. FC Profit and FC Loss, Operating Profit and Operating
Loss during the Fiscal Years that include the period of liquidation shall be
allocated pursuant to Section 3.4. The proceeds from liquidation shall be
distributed in the following manner: (i) first, the debts, liabilities and
obligations of the Partnership including the expenses of liquidation (including
legal and accounting expenses incurred in connection therewith), up to and
including the date that distribution of the Partnership’s assets to the Partners
has been completed, shall be satisfied (whether by payment or by making
reasonable provision for payment thereof); and (ii) thereafter, the Partners
shall be paid amounts pro rata in accordance with and up to the positive
balances of their respective Capital Accounts, as adjusted pursuant to Article
3. (b) Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
dissolution, any assets of the Partnership in accordance with the priorities set
forth in Section 8.1(a), provided that if any in kind distribution is to be made
the assets distributed in kind shall be valued as of the actual date of their
distribution and charged as so valued and distributed against amounts to be paid
under Section 8.1(a). ARTICLE 9 GENERAL PROVISIONS Section 9.1 Amendment of
Partnership Agreement (a) The General Partner, with the approval of the Required
Voting Partners, may amend this Agreement at any time, in whole or in part,
without the consent of any other Limited Partner by giving notice of such
amendment to any Limited Partner whose rights or obligations as a Limited
Partner pursuant to this Agreement are changed thereby; provided that any
amendment that would adversely change the contractual rights of a Partner may
only be made if



--------------------------------------------------------------------------------



 
[a1042advisorsvii033.jpg]
30 the written consent of such Partner is obtained prior to the effectiveness
thereof. Notwithstanding the foregoing, the General Partner may amend this
Agreement at any time, in whole or in part, without the consent of the Required
Voting Partners or any other Limited Partner (other than a Limited Partner whose
rights to allocations and distributions would suffer a material adverse change
as a result of such amendment), to enable the Partnership to comply with the
requirements of the “Safe Harbor” Election within the meaning of the Proposed
Revenue Procedure of Notice 2005-43, 2005-24 IRB 1, Proposed Treasury Regulation
Section 1.83-3(e)(1) or Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)
at such time as such proposed Procedure and Regulations are effective and to
make any such other related changes as may be required by pronouncements or
Treasury Regulations issued by the Internal Revenue Service or Treasury
Department after the date of this Agreement. An adjustment of Points shall not
be considered an amendment to the extent effected in compliance with the
provisions of Section 6.1 or 7.3 as in effect on the date hereof or as hereafter
amended in compliance with the requirements of this Section 9.1(a). The General
Partner’s approval of or consent to any transaction resulting in the
substitution of another Person in place of the Partnership as the managing or
general partner of any of the Funds or any change to the scheme of distribution
under any of the Fund LP Agreements that would have the effect of reducing the
Partnership’s allocable share of the Net Income of any Fund shall require the
consent of any Limited Partner adversely affected thereby. (b) Notwithstanding
the provisions of this Agreement, including Section 9.1(a), it is hereby
acknowledged and agreed that the General Partner on its own behalf or on behalf
of the Partnership without the approval of any Limited Partner or any other
Person may enter into one or more side letters or similar agreements with one or
more Limited Partners which have the effect of establishing rights under, or
altering or supplementing the terms of this Agreement. The parties hereto agree
that any terms contained in a side letter or similar agreement with one or more
Limited Partners shall govern with respect to such Limited Partner or Limited
Partners notwithstanding the provisions of this Agreement. Any such side letters
or similar agreements shall be binding upon the Partnership or the General
Partner, as applicable, and the signatories thereto as if the terms were
contained in this Agreement, but no such side letter or similar agreement
between the General Partner and any Limited Partner or Limited Partners and the
Partnership shall adversely amend the contractual rights of any other Limited
Partner without such other Limited Partner’s prior consent. Section 9.2 Special
Power-of-Attorney (a) Each Partner hereby irrevocably makes, constitutes and
appoints the General Partner with full power of substitution, the true and
lawful representative and attorney-in-fact, and in the name, place and stead of
such Partner, with the power from time to time to make, execute, sign,
acknowledge, swear to, verify, deliver, record, file and/or publish: (i) any
amendment to this Agreement which complies with the provisions of this Agreement
(including the provisions of Section 9.1); (ii) all such other instruments,
documents and certificates which, in the opinion of legal counsel to the
Partnership, may from time to time be required by the laws of the United States
of America, the State of Delaware or any other jurisdiction, or any political



--------------------------------------------------------------------------------



 
[a1042advisorsvii034.jpg]
31 subdivision or agency thereof, or which such legal counsel may deem necessary
or appropriate to effectuate, implement and continue the valid and subsisting
existence and business of the Partnership as a limited partnership; (iii) all
such instruments, certificates, agreements and other documents relating to the
conduct of the investment program of any of the Funds which, in the opinion of
such attorney-in-fact and the legal counsel to the Funds, are reasonably
necessary to accomplish the legal, regulatory and fiscal objectives of the Funds
in connection with its or their acquisition, ownership and disposition of
investments, including, without limitation: (A) the governing documents of any
management entity formed as a part of the tax planning for any of the Funds and
any amendments thereto; and (B) documents relating to any restructuring
transaction with respect to any of the Funds’ investments, provided that such
documents referred to in clauses (A) and (B) above, viewed individually or in
the aggregate, provide substantially equivalent financial and economic rights
with respect to such Limited Partner and otherwise do not: (1) increase the
Limited Partner’s overall financial obligation to make capital contributions
with respect to the relevant Fund (directly or through any associated vehicle in
which the Limited Partner holds an interest); (2) diminish the Limited Partner’s
overall entitlement to share in profits and distributions with respect to the
relevant Fund (directly or through any associated vehicle in which the Limited
Partner holds an interest); (3) cause the Limited Partner to become subject to
increased personal liability for any debts or obligations of the Partnership; or
(4) otherwise result in an adverse change in the overall rights or obligations
of the Limited Partner in relation to the conduct of the investment program of
any of the Funds; (iv) any written notice or letter of resignation from any
board seat or office of any Person (other than a company that has a class of
equity securities registered under the Securities Exchange Act of 1934, as
amended, or that is registered under the Investment Company Act of 1940, as
amended), which board seat or office was occupied or held at the request of the
Partnership or any of its Affiliates; and (v) all such proxies, consents,
assignments and other documents as the General Partner determines to be
necessary or advisable in connection with any merger or other



--------------------------------------------------------------------------------



 
[a1042advisorsvii035.jpg]
32 reorganization, restructuring or other similar transaction entered into in
accordance with this Agreement (including the provisions of Section 9.5(c)). (b)
Each Limited Partner is aware that the terms of this Agreement permit certain
amendments to this Agreement to be effected and certain other actions to be
taken or omitted by or with respect to the Partnership without his consent. If
an amendment of the Certificate or this Agreement or any action by or with
respect to the Partnership is taken by the General Partner in the manner
contemplated by this Agreement, each Limited Partner agrees that,
notwithstanding any objection which such Limited Partner may assert with respect
to such action, the General Partner is authorized and empowered, with full power
of substitution, to exercise the authority granted above in any manner which may
be necessary or appropriate to permit such amendment to be made or action
lawfully taken or omitted. Each Partner is fully aware that each other Partner
will rely on the effectiveness of this special power-of-attorney with a view to
the orderly administration of the affairs of the Partnership. This
power-of-attorney is a special power-of- attorney and is coupled with an
interest in favor of the General Partner and as such: (i) shall be irrevocable
and continue in full force and effect notwithstanding the subsequent death or
incapacity of any party granting this power-of-attorney, regardless of whether
the Partnership or the General Partner shall have had notice thereof; and (ii)
shall survive any Transfer by a Limited Partner of the whole or any portion of
its interest in the Partnership, except that, where the transferee thereof has
been approved by the General Partner for admission to the Partnership as a
substituted Limited Partner, this power of attorney given by the transferor
shall survive such Transfer for the sole purpose of enabling the General Partner
to execute, acknowledge and file any instrument necessary to effect such
substitution. Section 9.3 Notices Any notice required or permitted to be given
under this Agreement shall be in writing. A notice to the General Partner shall
be directed to the attention of Leon D. Black with a copy to the general counsel
of the Partnership. A notice to a Limited Partner shall be directed to such
Limited Partner’s last known residence as set forth in the books and records of
the Partnership or its Affiliates (a Limited Partner’s “Home Address”). A notice
shall be considered given when delivered to the addressee either by hand at his
Partnership office or electronically to the primary e-mail account supplied by
the Partnership for Partnership business communications, except that a notice to
a Retired Partner shall be considered given when delivered by hand by a
recognized overnight courier together with mailing through the United States
Postal System by regular mail to such Retired Partner’s Home Address. Section
9.4 Agreement Binding Upon Successors and Assigns This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors by operation of law, but the rights and obligations of the Partners
hereunder shall not be assignable, transferable or delegable except as expressly
provided herein, and any attempted assignment, transfer or delegation thereof
that is not made in accordance with such express provisions shall be void and
unenforceable.



--------------------------------------------------------------------------------



 
[a1042advisorsvii036.jpg]
33 Section 9.5 Merger, Consolidation, etc. (a) Subject to Sections 9.5(b) and
9.5(c), the Partnership may merge or consolidate with or into one or more
limited partnerships formed under the Act or other business entities (as defined
in Section 17-211 of the Act) pursuant to an agreement of merger or
consolidation which has been approved by the General Partner. (b) Subject to
Section 9.1(a) but notwithstanding any other provision to the contrary contained
elsewhere in this Agreement, an agreement of merger or consolidation approved in
accordance with Section 9.5 (a) may, to the extent permitted by Section
17-211(g) of the Act and Section 9.5 (a), (i) effect any amendment to this
Agreement, (ii) effect the adoption of a new partnership agreement for the
Partnership if it is the surviving or resulting limited partnership in the
merger or consolidation, or (iii) provide that the partnership agreement of any
other constituent limited partnership to the merger or consolidation (including
a limited partnership formed for the purpose of consummating the merger or
consolidation) shall be the partnership agreement of the surviving or resulting
limited partnership. (c) The General Partner shall not authorize any merger,
consolidation or other reorganization, restructuring or similar transaction
unless it has determined that such transaction should not result in any material
adverse change in the financial and other material rights of Limited Partners
conferred by this Agreement and any side letter or similar agreement entered
into pursuant to Section 9.1(b) or the imposition of any material new financial
obligation. Subject to the foregoing, the General Partner may require one or
more of the Limited Partners to sell, exchange, transfer or otherwise dispose of
their interests in the Partnership in connection with any such transaction, and
each Limited Partner shall take such action as may be directed by the General
Partner to effect any such transaction. Section 9.6 Governing Law This
Agreement, and the rights of each and all of the Partners hereunder, shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflict of laws rules thereof. The parties hereby consent to
the non-exclusive jurisdiction and venue for any action arising out of or
relating to this Agreement in the State Courts of the State of Delaware, New
Castle County, the State Courts of the State of New York, New York County, the
United States District Court for the District of Delaware located in New Castle
County or the United States District Court for the Southern District of New York
located in New York County. In addition to any other means available at law for
service of process, each Limited Partner hereby agrees, to the fullest extent
permitted by law, that service of process will be duly effectuated when
delivered to a Limited Partner’s Home Address by hand or by a recognized
overnight carrier together with mailing through the United States Postal System
by regular mail. Section 9.7 Termination of Right of Action Every right of
action arising out of or in connection with this Agreement by or on behalf of
any past, present or future Partner or the Partnership against any past, present
or future Partner shall, to the fullest extent permitted by applicable law,
irrespective of the place where the action may be brought and irrespective of
the residence of any such Partner, cease and be barred by the



--------------------------------------------------------------------------------



 
[a1042advisorsvii037.jpg]
34 expiration of three years from the date of the act or omission in respect of
which such right of action arises. Section 9.8 Confidentiality (a) Each Limited
Partner acknowledges and agrees that the information contained in the books and
records of the Partnership concerning the Points assigned with respect to any
other Limited Partner (including any Retired Partner) is confidential, and, to
the fullest extent permitted by applicable law, each Limited Partner waives, and
covenants not to assert, any claim or entitlement whatsoever to gain access to
any such information. The Limited Partners agree that the restrictions set forth
in this Section 9.8 (a) shall constitute reasonable standards under the Act
regarding access to information. (b) Each Limited Partner acknowledges and
agrees not to, at any time, either during the term of such Limited Partner’s
participation in the Partnership or thereafter, disclose, use, publish or in any
manner reveal, directly or indirectly, to any Person (other than on a
confidential basis to such Limited Partner’s legal and tax advisors who have a
need to know such information) the contents of this Agreement or any
Confidential Information, except (i) as may be necessary to the performance of
the Limited Partner’s duties hereunder, (ii) with the prior written consent of
the General Partner, (iii) to the extent that any such information is in the
public domain other than as a result of the Limited Partner’s breach of any of
his obligations, or (iv) where required to be disclosed by court order, subpoena
or other government process; provided that, to the fullest extent permitted by
law, the Limited Partner shall promptly notify the General Partner upon becoming
aware of any such disclosure requirement and shall cooperate with any effort by
the General Partner to prevent or limit such disclosure. (c) Notwithstanding any
of the provisions of this Section 9.8, each Limited Partner may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of an investment in the Partnership and all materials of any kind
(including tax opinions or other tax analyses) that are provided to the Limited
Partner relating to such tax treatment. For this purpose, “tax treatment” is the
purported or claimed federal income tax treatment of a transaction and “tax
structure” is limited to any fact that may be relevant to understanding the
purported or claimed federal income tax treatment of a transaction. For this
purpose, the names of the Partnership, the Partners, their affiliates, the names
of their partners, members or equity holders and the representatives, agents and
tax advisors of any of the foregoing are not items of tax structure. Section 9.9
Not for Benefit of Creditors The provisions of this Agreement are intended only
for the regulation of relations among Partners and between Partners and former
or prospective Partners and the Partnership. This Agreement is not intended for
the benefit of any Person who is not a Partner, and no rights are intended to be
granted to any other Person who is not a Partner under this Agreement.



--------------------------------------------------------------------------------



 
[a1042advisorsvii038.jpg]
35 Section 9.10 Consents Any and all consents, agreements or approvals provided
for or permitted by this Agreement shall be in writing and a signed copy thereof
shall be filed and kept with the books of the Partnership. Section 9.11 Reports
As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (i) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (ii) a statement of
the total amount of Operating Profit or Operating Loss for such year and a
reconciliation of any difference between (A) such Operating Profit or Operating
Loss and (B) the aggregate net profits or net losses allocated by the Funds to
the Partnership for such year (other than any difference attributable to the
aggregate FC Profit or FC Loss allocated by the Funds to the Partnership for
such year). Section 9.12 Filings The Partners hereby agree to take any measures
necessary (or, if applicable, refrain from any action) to ensure that the
Partnership is treated as a partnership for federal, state and local income tax
purposes. Section 9.13 Headings, Gender, Etc. The section headings in this
Agreement are for convenience of reference only, and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof. As used
herein, masculine pronouns shall include the feminine and neuter, and the
singular shall be deemed to include the plural. Signature Page Follows



--------------------------------------------------------------------------------



 
[a1042advisorsvii039.jpg]
Apollo Advisors VII, L.P. Third Amended and Restated Limited Partnership
Agreement Signature Page IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the day and year first above written. General Partner:
APOLLO CAPITAL MANAGEMENT VII, LLC By: /s/ John J. Suydam Name: John J. Suydam
Title: Vice President Limited Partner: APOLLO PRINCIPAL HOLDINGS I, L.P. By:
Apollo Principal Holdings I GP, LLC, its general partner By: /s/ John J. Suydam
Name: John J. Suydam Title: Vice President



--------------------------------------------------------------------------------



 